DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, and 11 have been amended via preliminary amendment.  Claims 1-11 are pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060263270 A1 (“Rizzotte”).
	
	As per Claim 1, Rizzotte discloses a robot hand comprising: 

a holding part that is provided on each of the pair of movable members and that holds a workpiece (see ¶ 45—“fingertip 90”; ¶ 46—“first gripping surface 97…second gripping surface 98”; Fig. 2); 
a width adjusting mechanism that supports the pair of movable members so as to allow relative movement thereof in a width direction, which is a direction in which the pair of movable members are arranged, and that adjusts the distance between the pair of movable members via the relative movement of the pair of movable members in the width direction (see ¶ 47—“the first gripping member 40 and the second gripping member 42 are separated by a distance D”; Fig. 2); and 
wherein the pair of movable members are relatively moved in the width direction as a result of the width adjusting mechanism being controlled by the operation of the robot body or as a result of the width adjusting mechanism being controlled by an operator (see ¶ 47—“The first gripping member 40 and the second gripping member 42 may be driven by the grip motor 50 between a first position where the griping members are closer together and a second position where the gripping members are further apart”).

As per Claim 2, Rizzotte discloses wherein the width adjusting mechanism includes a lock mechanism that fixes relative positions of the pair of movable members in the width direction (see ¶ 47—“In one embodiment, the distance D is equal to 33/8'' or slightly less in the 

As per Claim 5, Rizzotte further discloses wherein the width adjusting mechanism includes a rack provided on one of the pair of movable members and a pinion that is provided on the other of the pair of movable members and that meshes with the rack (see ¶ 43—“gear rack…pinion”).

As per Claim 6, Rizzotte further discloses wherein the width adjusting mechanism includes a gear that meshes with the pinion and that is rotated by the robot body or the operator (see ¶ 43—“the first grip member 40 and the second grip member 42 also move in opposite directions either toward each other or away from each other as the pinion rotates”).

As per Claim 8, Rizzotte discloses a robot comprising: 
a robot body having a wrist flange (see ¶ 53—“robotic transport device”; ¶ 54—“arm support member 168…to retain the robotic arm”); and 
the robot hand according to Claim 1 (see abovementioned rejection for claim 1); and 
a control unit that controls the robot body (see ¶ 53—“microprocessor”), 
wherein the control unit causes the robot body to perform an operation of relatively moving the pair of movable members in the width direction (see ¶ 53—“microprocessor”).

Claim 10, Rizzotte discloses a method for adjusting the hand width of the robot hand according to Claim 1, wherein the robot body relatively moves the pair of movable members in the width direction (see abovementioned rejection for claim 1).

Allowable Subject Matter
Claims 3, 4, 7, 9, and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Basil T. Jos/Primary Examiner, Art Unit 3666